STONE, O. J.
It is contended for appellant that the consideration, one thousand dollars, paid for the land involved in this suit, is so disproportionate to its real value, as to require the sale to be set aside. To justify the setting aside of a conveyance solely on the ground of inadequacy of consideration, it must be very marked — so gross as to strike the un*262derstanding with tbe conviction that tbe transaction was not fair and bona fide. — Pope v. Brandon, 2 Stew. 401; Bozeman v. Draughan, 3 Stew. 243; Borland v. Mayo, 8 Ala. 104; Maull v. Vaughan, 45 Ala. 134; Bunch v. Hurst, 3 Dess. 273; Butler v. Haskell, 4 Dess. 651; Neilson v. McDonald, 6 John. Ch. 201; Drum v. Chambers, 4 Barb. 376; Garlside v. Isherwood, 1 Brown, C. C. 558; Heathcote v. Paignon, 2 Ib. 167. In Underhill v. Norwood, 10 Ves. 211, Lord Eldon said: “If tbe terms are so extremely inadequate as to satisfy tbe conscience of tbe court that there must bave been imposition, or tbat species of pressure on tbe party’s distress, wbicb, in tbe view of tbe court, amounts to oppression, tbe court will order tbe instrument to be delivered up.” This is a very accurate statement of tbe principle.
Testimony as to tbe value of tbe property, sucb as tbis, is in its nature opinion evidence. There is, perhaps, no subject on wbicb witnesses differ more widely. Tbe testimony fails to convince us tbat tbe cash market value of tbe land, at tbe time tbe sale was made, exceeded twelve hundred dollars, if indeed it reached so much. Tbe testimony tends strongly to show tbat one thousand dollars was tbe highest price that could be obtained for it. Tbe inadequacy of price is not so marked as to justify us in setting aside tbe sale on tbat ground.
Tbe doctrine of presumed undue influence, growing out of confidential relations, is invoked by appellant in tbis case. Tbat doctrine has been maintained by tbis court in all its integrity. — Juzan v. Toulmin, 9 Ala. 662; Boney v. Hollingsworth, 23 Ala. 690; Thompson v. Lee, 31 Ala. 292; Daniel v. Hill, 52 Ala. 430; Dickinson v. Bradford, 59 Ala. 581; Waddell v. Lanier, 62 Ala, 347; Shipman v. Furniss, 69 Ala. 555; Noble v. Moses, 81 Ala. 530; Fish v. Miller, 1 Hoff. Ch. 267; Riddle v. Murphy, 7 Serg. & R. 230; Voltz v. Voltz, 75 Ala. 555; Bergen v. Udall, 31 Barb. 9. We think, however, tbis case must be decided on other principles.
There is much testimony in tbis record tending to show tbat Mrs. Wood, tbe complainant, did not willingly part with her lands, but tbat she did so under duress, at the bands of her son. Tbe proof on tbis point is very strong, and shows not only great depravity on tbe son’s part, but shows equally tbat, both in conduct and words, be terrorized bis mother; and put her in great fear of personal violence, *?if sbe did not sell and convey the land. This feature of tbe case is well made out. — Lead. Cases in Eq. (4th Ed.), vol. 2, pt. 2, 1245 et seq.; Brown v. Pierce, 7 Wall. 205; Baker v. Morton, 12 Wall. 150; U. S. v. Huckabee, 16 Wall. 414. If this were a controversy between mother and son, we would not hesitate to vacate any deed he may have obtained under such influences.
The present controversy is between Mrs. Wood and Craft and Branham, purchasers from her. They are not akin to her, nor to her son. They present a deed of bargain and sale from her to them, in usual form, duly executed, acknowledged before a magistrate, and certified in statutory language, “that being informed of the contents of the conveyance, she acknowledged she executed the same voluntarily.” The purchase-money, one thousand dollars, was paid, and she moved off the premises. There is testimony in the record, to the effect that Mrs.. Wood informed Craft, while the trade was being negotiated, that she did not wish to sell the land; and there is also testimony tending to show that Craft, before purchasing, knew that Mrs Wood was. making the sale through fear of her son, inspired by his threats. This, however, is most positively contradicted, and many circumstances are testified to, which very materially impair the testimony given for complainant. Of these circumstances, we mention the following: Two witnesses testify that, before the sale was made to Craft and Branham, Mrs. Wood proposed to them separately to sell them the land, asking one thousand dollars for it. A third witness, a land-buyer on speculation, or as an investment, hearing the land was for sale, examined it with a view to its purchase, but was not willing to give one thousand dollars for it, although he thought it was worth twelve hundred. He wanted a better paying speculation. The magistrate, who certified the deed, wrote it, Mi’s. Wood being present. He saw no evidence of coercion by the son, or of reluctance or hesitancy on the part of Mrs. Wood. We consider the testimony insufficient to overturn the presumption arising from the execution and acknowledgment of the deed. — Barnett v. Proskauer, 62 Ala. 486; Smith v. McGuire, 67 Ala. 34; Moog v. Strang, 69 Ala. 98; Vancleave v. Wilson, 73 Ala. 387; Miller v. Marx, 55 Ala. 322; Smith v. Coleman, Ib. 368.
Affirmed.